Title: To Thomas Jefferson from George Jefferson, 10 March 1802
From: Jefferson, George
To: Jefferson, Thomas


            Dear Sir
              Richmond 10th March 1802
            Mr. Taylor has to day made me a further payment of 130.$ on account of Littlebury Mosby’s bond to Mr. Short; this he says will be the exact balance which was due on it, provided Mr. M. is correct in saying that he paid Colo. Skipwith 100$ on account of it—but which Colo. S: does not recollect.
            So soon as this point is ascertained Mr. T. has promised me a copy of the settlement, which I will immediately forward to Mr. Barnes.
            I am Dear Sir Your Very humble servt.
            Geo. Jefferson
          